Citation Nr: 1341844	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-37 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for seizure disorder secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to April 1983.  

This matter is before the Board of Veterans' Appeals (Board) from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2009, the Veteran had a hearing before a Decision Review Officer.  The transcript is of record. 

In June 2011, the Board granted service connection for right and left knee arthritis.  The issue of entitlement to service connection for a seizure disorder was remanded for additional development.  

In April 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the seizure disorder claim.  In June 2013, the Board received the requested opinion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks service connection for a seizure disorder secondary to service-connected disabilities.  The June 2013 VHA opinion states that if the Veteran's seizures are poorly controlled by anticonvulsant medicine, it would be at least as likely as not that service-connected joint pain disturbs her sleep and aggravates her seizures.  However, essential details were noted to be lacking as to how well her seizures are controlled, and formal evaluation for her current seizure control by an epileptologist was recommended.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA seizure disorder examination by an epileptologist.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to address how well the Veteran's seizures are controlled on anticonvulsant medicine.  The examiner is to provide an opinion as to whether it is at least as likely as not that a seizure disorder is caused or aggravated by service-connected disability, including joint pain.  

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


